DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the arguments filed on October 12, 2020.
 	
 	Claims 34-54 are pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Gvoth #74,308 on 3/12/2021.

The application has been amended as follows: 

Claims 34-42 (Cancelled).

	


Allowable Subject Matter
Claims 43-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither solely nor in combination teach a method of obtaining in a virtual network an indication related to an instantiation of at least one new virtualized communication function or application providing services related to a communication network being a potential signaling partner in a virtual network, processing the obtained indication for determining or recognized the new function or application, checking whether said function or application provides suitable services related to the virtual network and selecting, on the basis of the result of the check, a network element or function or application in the network with which a communication in virtual network operation is to be conducted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Xiang (U.S. PGPub. No. 2015/0381423), for example, pp0003-0004 and 0019-0023, describe VNF instances being captured and operational information being used to manage the VNFs for deployment in a network.

 	Young (U.S. PGPub. No. 2016/0212012), for example, pp0095-0097, teach detecting a change in a virtual container and providing an indication to a VC to have its configuration changed. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456